Citation Nr: 1639488	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  15-35 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an an award of special monthly compensation based on the need for regular aid and attendance, prior to May 1, 2015.  

2.  Entitlement to special monthly compensation payable at a level higher than that payable above the intermediate rate between that of 38 U.S.C.A. § 1114(l) and 38 U.S.C.A. § 1114(m).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1943 to October 1945.

These matters come before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board recognizes that although the Veteran's most recent claim for SMC was based on a May 2015 VA Form 21-2680, Examination for Housebound Status or Permanent Need For Regular Attendance, entitlement to SMC is part and parcel of an increased rating claim.  See Akles v. Derwinski, 1 Vet. App 118, 121 (1991).  In this regard, a June 2012 rating decision denied entitlement to SMC based on aid and attendance and/or housebound status.  The June 2012 rating decision also granted service connection for alcoholic neuropathy of the right lower extremity and left lower extremity, each effective from June 27, 2011.  The Veteran's representative appealed the denial of the SMC claim, the evaluations assigned for alcoholic neuropathy of the right lower extremity and left lower extremity, as well as the effective dates assigned for such, via an August 2012 notice of disagreement.  Specifically, with respect to SMC, the Veteran's representative argued the Veteran was entitled to SMC due to the loss of both feet and further asked the RO to consider a claim of SMC based on aid and attendance solely due to the Veteran's PTSD.  A February 2014 Board remand, in part, directed a statement of the case be issued for entitlement to SMC due to loss of use of both feet.  A July 2014 rating decision and statement of the case granted special monthly compensation based on loss of use of the left foot, effective June 27, 2011, but continued the denial for SMC for loss of use of both feet.  The Veteran's representative timely perfected an appeal for this and other issues.  A May 2015 statement of the case, in part, continued the denial for SMC for loss of use of both feet. 

Thereafter, a June 2015 rating decision granted entitlement to SMC based on aid and attendance, effective May 19, 2015, as May 19, 2015, was determined to be the date the claim, as a VA Form 21-2680, Examination for Housebound Status or Permanent Need For Regular Attendance, was received on this date.  

Subsequently, a July 2015 Board decision noted entitlement to SMC was no longer on appeal as it was granted in the June 2015 rating decision.  The July 2015 Board decision, in part, addressed the initial rating appeals for alcoholic neuropathy of the right and left lower extremities, and also granted an effective date of December 28, 2004, each, for these service-connected disabilities, all of which stemmed from the June 2012 rating decision.  As such, the Veteran's SMC claim is part and parcel of her higher initial rating appeals for the disabilities of the right and left lower extremities as addressed in the July 2015 Board decision.  

A September 2015 rating decision implemented the July 2015 Board decision award of an earlier effective date of December 28, 2004 for service-connection, and the assigned initial rating, for alcoholic neuropathy of the left lower extremity.  The September 205 rating decision, and subsequent adjudication, did not implement the July 2015 Board decision award of an earlier effective date of December 28, 2004 for service-connection, and the assigned initial rating, for alcoholic neuropathy of the right lower extremity.  

Finally, the September 2015 rating decision found clear and unmistakable error in the June 2015 rating decision, as the Veteran's VA Form 21-2680, Examination for Housebound Status or Permanent Need For Regular Attendance, received on May 19, 2015, was from a VA facility, and was dated May 1, 2015, thus the effective date of SMC based on aid and attendance was changed to May 1, 2015.  The September 2015 rating decision also granted SMC for the loss of the left foot effective December 28, 2004.  The September 2015 rating decision further granted a higher intermediary rate for SMC from May 1, 2015 as the Veteran's service-connected neuropathies of the left lower extremity had a combined evaluation of 80 percent.

SMC is available when, as the result of a service-connected disability, a Veteran suffers additional hardships above and beyond those contemplated by the rating schedule.  Breniser v. Shinseki, 25 Vet. App. 64, 68 (2011); see also 38 U.S.C.A. § 1114 (k)-(s).  A Veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, an appeal for a higher initial rating may include the inferred issue of entitlement to SMC even where the Veteran has not expressly placed entitlement to SMC at issue.  Akles, 1 Vet. App. at 121.  Thus, as noted above, the Veteran's claim for SMC is part and parcel of her appeals for higher initial ratings for service-connected alcoholic neuropathy of the right and left lower extremities, for the period from December 28, 2004.  The June 2012 rating decision, the June 2015 rating decision, and subsequent adjudication of entitlement to an award of special monthly compensation based on the need for regular aid and attendance, to include of both feet, did not consider if SMC was warranted as part and parcel of the Veteran's higher initial rating appeals for her service-connected disabilities of the right and left lower extremities, for the period from December 28, 2004.  Thus, the matter must be remanded for AOJ initial de novo consideration of the entire appeal period, from December 28, 2004, as the Veteran may be prejudiced by the Board's de novo adjudication of the claim with consideration of the entire appeal period.  Hickson v. Shinseki, 23 Vet. App. 394, 399-401 (2010).  Therefore, a remand for AOJ initial de novo consideration of the claim, with consideration of the entire appeal, is warranted.  

The Veteran's claim of entitlement to special monthly compensation payable at a level higher than that payable above the intermediate rate between that of 38 U.S.C.A. § 1114(l) and 38 U.S.C.A. § 1114(m) is subject to the effective date assigned.  The Board finds that the Veteran's claim for entitlement to special monthly compensation payable at a level higher than that payable above the intermediate rate between that of 38 U.S.C.A. § 1114(l) and 38 U.S.C.A. § 1114(m) is inextricably intertwined with the claim for entitlement to an earlier effective date for an award of special monthly compensation based on the need for regular aid and attendance, remanded herein, and may only be considered when the development is completed for that claim.  Accordingly, they must be considered together, and thus a decision by the Board on the Veteran's claim of entitlement to special monthly compensation payable at a level higher than that payable above the intermediate rate between that of 38 U.S.C.A. § 1114(l) and 38 U.S.C.A. § 1114(m) would at this point be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the issues on appeal, with consideration of the entire appeal period, from December 28, 2004, as part and parcel of the Veteran's higher initial rating appeals for her service-connected disabilities of the right and left lower extremities addressed in the July 2015 Board decision.  

If any benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




